Citation Nr: 1242864	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  06-05 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for service-connected epididymitis with urethral stricture and urethral stent placement (hereinafter, residuals of epididymitis).  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a heart disorder, including coronary artery disease, to include as secondary to hypertension.  

4.  Entitlement to an initial evaluation in excess of 20 percent for service-connected chronic lumbar sprain with degenerative disc disease, spondylosis and a bulging disc (hereinafter, a low back disability).  


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to January 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2005 and February 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Little Rock, Arkansas (RO).  

Because of the complex procedural history of the Veteran's claims, the Board concludes that a recitation of pertinent facts would be helpful.  In this regard, the Veteran filed claims in October 2004 to establish service connection for a low back disorder and epididymitis.  After these claims were denied by the RO in the February 2005 rating decision, the Veteran expressed disagreement with the determination and perfected an appeal to the Board.  

In January 2007, the Veteran presented oral testimony in support of these claims before a member of the Board during a videoconference hearing.  A transcript of that hearing is associated with the claims file, and the Board notes that this transcript reflects that the claims for service connection for a low back disorder and epididymitis discussed at that hearing were later granted by VA.  In July 2007, the Board remanded the Veteran's claims for service connection for a low back disorder and epididymitis for further development.  The Board's remand directives with respect to those issues have been substantially completed, and therefore a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141 (1999), D'Aries v. Peake, 22 Vet. App. 97 (2008).

In October 2007, the Veteran filed claims to establish service connection for a heart disorder and hypertension.  These claims were denied by the RO in a February 2008 rating decision.  

In a May 2008 rating decision, the RO in Huntington, West Virginia, established service connection for a low back disorder and assigned a 10 percent evaluation for that disability, effective from October 22, 2004.  In June 2008, the Veteran expressed disagreement with the assigned evaluation.  

In a separate June 2008 statement, the Veteran expressed disagreement with the RO's denial of his claims to establish service connection for a heart disorder and hypertension.  In February 2009, the RO provided the Veteran with a Statement of the Case (SOC) which continued to deny his claims to establish service connection for coronary artery disease and hypertension.  Later that month, the Veteran perfected an appeal to the Board with respect to both issues with the submission of a timely substantive appeal.  

In an April 2009 letter, the Veteran was informed that the Board member who presided at the January 2007 videoconference hearing had retired.  In May 2009, the Veteran responded that he wished to participate in another hearing before a Board member.  Accordingly, in June 2009, the Board remanded the Veteran's claim for service connection for epididymitis, among others, in order to afford the Veteran an opportunity to present oral testimony in support of his claims.  In April 2010, the Veteran participated in a Board hearing in accordance with his May 2009 request.  A copy of the April 2010 hearing transcript is associated with the Veteran's VA claims file, and the Board notes that this transcript reflects that the issues currently before the Board were not discussed at the April 2010 hearing.  In light of above, the Board's June 2009 remand directives with respect to the issue on appeal have been substantially completed, and therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141 (1999), D'Aries v. Peake, 22 Vet. App. 97 (2008).


In June 2010, the Board remanded the Veteran's claim for service connection for epididymitis for further development.  In addition, the Board remanded the Veteran's claim for an increased evaluation for a service-connected low back disability for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Further, although the Veteran's claims to establish service connection for hypertension and coronary artery disease had not been discussed at the April 2010 hearing, the Board remanded these matters for further development.  The Board's remand directives with respect to the issue presently on appeal have been substantially completed, and therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141 (1999), D'Aries v. Peake, 22 Vet. App. 97 (2008).

In an SOC and Decision Review Officer (DRO) decision dated in June 2011, the RO increased the evaluation assigned for the Veteran's service-connected low back disability to 20 percent, effective from October 22, 2004.  The June 2011 DRO decision also established service connection for residuals of epididymitis and assigned a 10 percent evaluation for that disability, effective from October 22, 2004.  

In July 2011, the Veteran expressed disagreement with the assigned evaluations for his service-connected low back disability and residuals of epididymitis.  This statement is construed as a notice of disagreement with the initial evaluation assigned for the service-connected residuals of epididymitis and as a substantive appeal concerning his claim for an increased evaluation for his low back disability.  In an August 2011 statement, the Veteran requested to present oral testimony in support of these claims.  

In January 2012, the RO increased the evaluation assigned for the Veteran's service-connected residuals of epididymitis to 20 percent, effective from October 22, 2004.  Later that month, the Veteran submitted a statement expressing continued disagreement with the assigned evaluation for his service-connected residuals of epididymitis.  The contents and timing of this statement satisfy the requirement of a substantive appeal with regard to this issue.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 30.3002.  
A hearing was held on August 14, 2012, in Little Rock, Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing associated with the claims file reflects that the only issues addressed at this hearing were the Veteran's claims for increased evaluations for his service-connected low back disability and residuals of epididymitis.  

At the August 2012 hearing, the Veteran submitted additional evidence in support of his claim which was accompanied by a waiver of local consideration.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2012).  The Veteran's claims have been returned to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of (1) entitlement to service connection for hypertension, (2) entitlement to service connection for a heart disorder, including coronary artery disease, to include as secondary to hypertension, and (3) entitlement to an initial evaluation in excess of 20 percent for service-connected for a service-connected low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO.

TDIU

Initially, the Board notes that the Veteran has presented oral testimony in support of various claims for VA compensation on three occasions before three different Board members.  Generally, VLJ's who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three VLJ's.  See 38 U.S.C.A. § 7102(a).  Thus, when a Veteran has had a personal hearing before two separate VLJs during the appeal, and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  Further, the United States Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 20.707 as requiring that a Veteran must be provided the opportunity for a hearing before all three VLJ's involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  

However, the January 2007, April 2010 and August 2012 hearing transcripts reflect that the Veteran has not presented testimony concerning any one claim before more than one VLJ during the pendency of the appeal.  Specifically, none of the issues currently on appeal were addressed at the January 2007 or April 2010 hearing, and only the Veteran's increased evaluation claims were discussed at the April 2012 hearing.  Accordingly, this case will be signed only by the VLJ who presided at the August 2012 hearing rather than a panel of three VLJ's, and thus, the provisions of 38 U.S.C.A. § 7102(a) and 38 C.F.R. § 20.707 and the Court's holding in Arneson are not for application.  

Further, in August 2011 and October 2011, the Veteran asserted that, while still employed, his service-connected low back disability had caused him to lose wages due to an inability to perform work.  See statements from the Veteran dated in August 2011 and October 2011.  A TDIU claim is part of an increased rating claim and is properly before the Board when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, a "Rice" TDIU claim has been raised by the record in this case.  

In an October 2011 letter, the RO noted that a TDIU claim had been raised by the record, notified the Veteran of the criteria to substantiate such a claim, and provided him with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Later that month, the Veteran completed and submitted the VA Form 8940, reflecting that, while still employed, he had not been able to work or earn wages since July 2011.  See an October 2011 VA Form 21-8940.  With the submission of this form, the Veteran filed a "traditional" TDIU claim.  

The Board notes that a "traditional" TDIU claim considers whether a Veteran is unemployable due to any service-connected disabilities, alone or in concert.  In contrast, a "Rice" TDIU claim is limited to whether the Veteran is unemployable due to the service-connected disability on appeal--in this case, the Veteran's service-connected low back disability.  As such, a "traditional" TDIU claim encompasses a "Rice" TDIU claim.  

In the January 2012 DRO decision, the RO denied the Veteran's TDIU claim.  The Board notes that the analysis of the DRO decision considers the affects of all of the Veteran's service-connected disabilities on his employment, and thus, it appears that the RO denied the Veteran's "traditional" TDIU claim as well as his "Rice" TDIU claim.  Although the appeal period has not lapsed, the Veteran has not expressed disagreement with this determination.  Accordingly, the Veteran's "traditional" TDIU claim is not properly before the Board at this time.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  

Despite the fact that the Veteran has not expressed disagreement with the RO's denial of his "Rice" TDIU claim or filed a substantive appeal concerning the matter, the claim is properly before the Board.  See Rice, supra.  However, at the August 2012 hearing, the Veteran clarified that his August 2011 and October 2011 statements had been misconstrued by the RO as a "Rice" TDIU claim.  Specifically, the Veteran testified that these statements were an attempt to show that his service-connected low back disability resulted in incapacitating episodes; a criterion for an increased evaluation for the disability.  More pointedly, the Veteran stated "I am not claiming unemployability."  See the August 2012 transcript at page 5.  

In light of this, the Board concludes that a "Rice" TDIU claim is not properly before the Board at this time.  As will be discussed below, the Veteran is not prejudiced by this determination because the Board is remanding the Veteran's claim for an increased evaluation for his service-connected low back disability, and he may revive his "Rice" TDIU claim at any point during the entire pendency of the appeal.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board makes a determination, it must consider whether the Veteran has been prejudiced thereby).  


FINDING OF FACT

The Veteran's service-connected residuals of epididymitis are manifested by leakage requiring the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  There is no evidence of renal dysfunction.  


CONCLUSION OF LAW

The criteria for an initial 60 percent evaluation, but no more, for service-connected residuals of epididymitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.115(a), Diagnostic Code 7528 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide that pertains to the claim.  38 C.F.R. § 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the Veteran then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

In reviewing the Veteran's claim, the Board observes that the Veteran is challenging an initial evaluation following the grant of a service connection claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial evaluation and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.

The Board observes that the RO issued a VCAA letter to the Veteran in December 2004, which informed him of what actions he needed to undertake; the need to submit any evidence in his possession that pertained to the claim; and how the VA would assist him in developing his claim.  The December 2004 VCAA letter was issued prior to the initial adjudication of the Veteran's claim, and thus, there is no timing error with respect to this notice.   

The Board notes that the Veteran was not notified of how VA determines disability ratings and effective dates at the time of the initial adjudication of his claim.  However, such was a practical and factual impossibility since the Court's decision in Dingess was not promulgated until after the initial adjudication of the Veteran's claim.  A letter to the Veteran dated in March 2006 provided him with sufficient Dingess notification, and the Veteran's claim was subsequently readjudicated in the May 2008 rating decision which established service connection for a low back disability.  As such, there was not prejudice to the Veteran concerning the timing of these notice elements.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).

In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to the Veteran's claim.  Moreover, the Veteran has been provided with several opportunities to submit evidence and argument in support of his claim.  Indeed, as noted in the Introduction, the Veteran participated in three separate hearings with members of the Board.  Therefore, the Board finds that any defect with respect to the content of the VCAA notice requirements for his claim is harmless error in this case.

The VA has secured or attempted to secure all relevant documentation to the extent possible.  Service treatment records, VA outpatient treatment records, private treatment records and VA examination reports are of record, as well as submitted written statements in support of the Veteran's claims, and were reviewed by the RO and the Board in connection with the Veteran's claims.  However, as will be discussed below in the Remand section, the service treatment records in this case appear to be incomplete, and it is not clear from the documentation in the claims file that all attempts to obtain complete service treatment records have been made.  In this regard, VA must make as many requests as are necessary to obtain relevant records from a Federal department or agency, and VA may end its efforts only if it concludes that the records sought do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  Nevertheless, the issue on appeal that has been decided in this case involves an increased evaluation, and in such cases, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, it is unlikely that additional service treatment records from the 1970s, if obtained, would provide any information about current symptoms, and waiting until after the remand to decide the claim for an increased evaluation would only result in further delay to the Veteran without any benefit flowing to him.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Accordingly, the Board concludes that it may proceed with a decision on the increased evaluation without prejudice to the Veteran.

Also, VA has afforded the Veteran several VA examinations in connection with his claim on appeal.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2008, September 2010 and December 2011 VA examinations obtained in this case are adequate, as they were based on physical examinations and they provide medical information needed to address the rating criteria relevant to this case.  In particular, the VA examination reports are based on a thorough review of the Veteran's VA claims file, contain descriptions of the symptomatology related to the service-connected disability and address the impact of the disability on the Veteran's daily life.  For these reasons, the Board concludes that the April 2008, September 2010 and December 2011 VA examinations are adequate for the purpose of adjudicating the Veteran's claim on appeal, and thus VA has fulfilled the duty to assist the Veteran in this case with regard to obtaining a VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2012). 

Further, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability on appeal since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Additionally, the Veteran has at no outstanding records that he wanted VA to obtain or that he felt were relevant to the claim on appeal.  VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC which informed them of the laws and regulations relevant to his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  

Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7; but see Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (holding that 38 C.F.R. § 4.7 is not applicable to Diagnostic Codes that involve successive rating criteria, where "the evaluation for each higher disability rating include[s] the criteria of each lower disability rating , such that if a component [i]s not met at any one level, the veteran could only be rated at the level that did not require the missing component.").

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco, supra.  However, where VA's adjudication of an increased rating claim is lengthy, a Veteran may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Discussion

The Veteran's service-connected residuals of epididymitis is currently evaluated 20 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Codes 7525-7518.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2012).  The hyphenated diagnostic code in this case indicates that the chronic epididymo-orchitis under Diagnostic Code 7525 is the service-connected disorder and that stricture of the urethra under Diagnostic Code 7518 is a residual condition.

Diagnostic Code 7525 indicates that epididymo-orchitis will be rated as a urinary tract infection.  A urinary tract infection is rated under 38 C.F.R. § 4.115a.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7525 (2012).  A 10 percent rating is assigned for a urinary tract infection with long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent rating is assigned for a urinary tract infection with recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management.  A urinary tract infection manifested by poor renal function should be rated as renal dysfunction.  38 C.F.R. § 4.115a (2012).

Renal dysfunction is rated at 30 percent disabling when there is constant or recurring albumin with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted when there is constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101 - diastolic pressure predominantly 120 or more.  An 80 percent rating under the criteria for renal dysfunction requires persistent edema and albuminuria with BUN 40 to 80 mg%; or creatinine 4 to 8 mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80 mg%; or creatinine more than 8 mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a (2012). 

Diagnostic Code 7518 pertaining to urethral stricture provides that the disability should be evaluated based on the criteria pertinent to voiding dysfunction, to include urine leakage and frequency.  38 C.F.R. § 4.115a (2012).  Under the rating criteria for a urine leakage, a 40 percent rating is warranted for a voiding dysfunction of continual urine leakage, post surgical urinary diversion, urinary incontinence or stress incontinence requiring the wearing of absorbent materials which must be changed two to four times a day.  A 60 percent rating is warranted for the use of an appliance or the wearing of absorbent materials which must be changed more than four times a day.  Under the criteria for urinary frequency, a higher 40 percent rating is warranted for urinary frequency with a daytime voiding interval of less than one hour or a frequency resulting in awakening to void five or more times a night.  38 C.F.R. § 4.115a.

After a thorough review of the Veteran's VA claims file, the Board concludes that the symptomatology associated with the Veteran's service-connected residuals of epididymitis more nearly approximates the criteria of a 60 percent evaluation under the criteria for urine leakage under voiding dysfunction.  Specifically, although the April 2008, September 2010 and December 2011 VA examination reports reflect that the Veteran experiences urinary urgency rather than urinary incontinence, at the August 2012 hearing, the Veteran testified that he experiences urinary incontinence necessitating the use of absorbent materials (pads) which need to be changed five or six times per day.  See the August 2012 hearing transcript at pages 10-12 and 18.  This is the type of symptomatology which the Veteran, since he has experienced it first-hand, he is competent to convey.  Further, the Board notes that there is no evidence of record reflecting that the Veteran does not use absorbent materials for management of his service-connected residuals of epididymitis.  Accordingly, the Board finds the Veteran's statements concerning this matter to be credible and probative of the matter.  38 C.F.R. § 4.115a.

In light of above, the Board concludes that the symptomatology associated with the Veteran's service-connected residuals of epididymitis most closely approximates the criteria of a 60 percent evaluation for urine leakage under voiding dysfunction.  This is true throughout the pendency of the appeal.  See Hart, Fenderson and Francisco, all supra.  

The Board has considered whether an even higher evaluation may be assigned for the Veteran's service-connected epididymitis; however, there is no evidence of record that this disability is manifested by renal dysfunction with persistent edema and albuminuria with BUN 40 to 80 mg%; or creatinine 4 to 8 mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion or required regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80 mg%; or creatinine more than 8 mg%; or markedly decreased function of kidney or other organ systems.  

Here there is positive evidence in support of the claim and negative evidence against it.  Given such, the Board finds that the evidence is in a state of "equipoise."  As such, affording the Veteran the benefit of the doubt, the criteria for a 60 evaluation for service-connected residuals of epididymitis have been met.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); see also Ortiz v. Principi, 274 F.3d 1361 (2001) (holding that if the Board finds that the positive and negative evidence relating to a Veteran's claim are in "approximate balance," then the placement of the risk of nonpersuasion on the VA dictates a finding in favor of the claimant).  Accordingly, to this extent, the benefit sought on appeal is granted. 

Therefore, in summary, the Board finds that the evidence supports an award of a 60 percent evaluation, but no more, for the Veteran's service-connected residuals of epididymitis.  

The Board has also considered an extraschedular evaluation in connection with the Veteran's claim for an increased evaluation for service-connected residuals of epididymitis.  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

Concerning the first prong under Thun, the Board concludes that the schedular criteria are adequate for evaluating the Veteran's service-connected residuals of epididymitis.  As fully detailed above, a higher evaluation is available where specific criteria are met.  The Veteran does not meet the schedular criteria for this evaluation.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disability that is unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluation for this service-connected disability is adequate. 

Finally, while there may be impairment in occupational and social functioning due to this service-connected disability, this is contemplated in the award of the 60 percent schedular evaluation.  There is no indication that the Veteran requires frequent hospitalization for residuals of epididymitis, or that this disability results in an exceptional or unusual disability picture warranting a remand for a referral to the Chief Benefits Director of VA's Compensation and Pension Service for extraschedular consideration.  See Thun, supra.  Therefore, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  



ORDER

Entitlement to a 60 percent initial evaluation, but no more, for service-connected epididymitis is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

Reasons for Remand:  To attempt to obtain the Veteran's complete service treatment records unless and until further attempts to obtain them would be futile; to provide the Veteran with complete notice; to afford the Veteran appropriate VA examinations with medical opinions.

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

An envelope containing service treatment records was received by the RO in December 2004, two months after the Veteran filed his original claim for VA compensation.  The records consisted of a several treatment notes, dated in August and October 1977; lab reports, dated in August 1977; a consultation sheet, dated August 1977, and the Report of Medical Examination from the Veteran's separation examination, dated in January 1978.  Several times in 2005 and 2006, the Veteran wrote to say that he believed his service treatment records were incomplete as there was not enlistment examination report and the records were all dated in 1977 and 1978 when he was stationed at the Naval Air Station in Corpus Christi, Texas.  The Veteran requested that the RO conduct additional searches for his service treatment records, and in a letter, dated in July 2005, the Veteran listed his duty assignments from 1974 through 1978.
In July 2007, the Board remanded the case and ordered the AMC to make additional attempts to obtain the Veteran's complete service treatment records.  In August 2007, the AMC obtained the Veteran's service personnel records, and it attempted to obtain service treatment records, including inpatient records, directly from the Naval Medical Center at Portsmouth for the period 1975 to 1976.  The response from the Naval Medical Center, Portsmouth, was that there were "no Inpatient/Outpatient Records" at that facility, but that the AMC should search for archived records at the National Personnel Records Center (NPRC) in St. Louis.  "Register" and "accession" numbers were provided.  However, it is not clear from any documentation in the claims file whether the AMC followed up on this search.  Since inpatient or "clinical" records are stored differently from other records at the NPRC, the Board concludes that remand is required for the AMC to search for inpatient records at the NPRC and to document the claims file clearly as to the efforts made to locate any additional service treatment records in this case. 

Further, the Veteran has asserted that his heart disorder is secondary to his hypertension.  See e.g., statements from the Veteran dated in June 2008 and February 2009.  To the extent that the Veteran's claim for service connection for a heart disorder is dependent on the outcome of his hypertension claim, the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

While the RO has developed and adjudicated this claim under the theory of secondary service connection, the Veteran has not been provided complete VCAA notice, to include the criteria necessary to substantiate a service connection claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995).  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the RO/AMC because the record does not show that the Veteran was provided adequate notice under the VCAA, and the Board is without authority to do so.  

While the Veteran was afforded a VA examination in connection with his claims to establish service connection for a heart disorder and hypertension in September 2010, the Board finds that this examination is inadequate for the purpose of adjudicating these claims.  Specifically, as noted above, pertinent evidence (additional service treatment records) is not associated with the claims file.  Further, the nexus opinion addressing the Veteran's claim for service connection for a heart disorder is inadequate, as the examiner did not address the theory of direct service connection.  In light of above, the September 2010 VA examination is inadequate for the purposes of adjudicating the Veteran's claims, and thus, he should be afforded another examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)

Also, the Veteran was most recently afforded a VA examination in connection with his service-connected low back disability claim in December 2011.  However, at the August 2012 hearing, the Veteran submitted medical evidence that indicates that this disability has worsened since the December 2011 VA examination.  Specifically, an August 2012 private treatment record from W.B.S., M.D., reflects that the Veteran experiences radiculopathy associated with his service-connected low back disability and that his forward flexion has significantly decreased since the December 2011 VA examination.  See an August 2012 private treatment record from W.B.S., M.D.  The Board notes that the Veteran denied experiencing radiculopathy at the time of the December 2011 VA examination, and thus, it appears that this symptomatology is new.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr, supra.  Therefore, the Board is of the opinion that an additional VA examination is in order in this case for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected low back disability.

Finally, as these claims are being remanded for other matters, the Board finds that the RO/AMC should contact the Veteran and request that he identify any VA and/or private treatment records which may be outstanding.  Any private treatment records identified by the Veteran should be obtained.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records).  Regardless of the Veteran's response, or lack thereof, the RO/AMC should attempt to obtain updated VA treatment records from the VA Medical Centers in Little Rock, Arkansas, and North Little Rock, Arkansas.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should send the Veteran a notice letter which provides an explanation as to the elements necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's decision in Allen v. Brown, 8 Vet. App. 374 (1995). 

2.  The RO/AMC must request updated VA treatment records pertaining to the Veteran from the VAMC in Little Rock, Arkansas, (John L. McClellan Memorial Veterans Hospital) and the North Little Rock VAMC (Eugene J. Towbin Healthcare Center).  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. 

3.  After the Veteran submits a completed, appropriate release, the RO/AMC must attempt to any private treatment records identified by him.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. 

4.  The RO/AMC should contact the National Personnel Records Center (NPRC), Records Management Center (RMC) and any other appropriate location, to request the complete service treatment records pertaining to the Veteran's service in this case including "inpatient" or "clinical" records.  The RO/AMC should document all attempts to obtain complete service treatment records in the claims file and must inform the Veteran what efforts were made to obtain additional service treatment records.  38 C.F.R. § 3.159(c)(2).  

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action to be taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file. 
5.  Thereafter, the RO/AMC must afford the Veteran a VA examination to determine the severity and manifestations of his service-connected low back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Specifically, x-rays must be performed.  A copy of the complete VA claims file should be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report the range of motion measurements for the low back, in degrees.  He or she should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following:  (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The VA examiner must also address whether the Veteran has experienced any incapacitating episodes (doctor-prescribed periods of bedrest).  If so, the frequency of such must be fully discussed. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

6.  Thereafter, the RO/AMC must afford the Veteran an appropriate VA examination to determine the nature and etiology of his hypertension and any identified heart disorder, to include coronary artery disease.  All necessary testing must be completed.  After all necessary testing is completed as well as a physical and mental examination of the Veteran and a complete review of the VA claims file, the examiner must address the following:  

a.  Identify or rule out hypertension and a heart disorder, to include coronary artery disease.  

b.  For each disorder identified in part (a), the examiner must provide an opinion concerning an approximate date of onset.  

c.  For each disorder identified in part (a), the examiner must provide an opinion concerning whether such is the result of the Veteran's active duty.  

d.  For any identified heart disorder identified, to include coronary artery disease, provide an opinion concerning whether such is caused by the Veteran's hypertension.  

e.  For any identified heart disorder identified, to include coronary artery disease, provide an opinion concerning whether such is aggravated by the Veteran's hypertension.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

7.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran unless he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


